NUMBER 13-12-00211-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                           IN RE CYPRESS TEXAS LLOYDS


                          On Petition for Writ of Mandamus.


                              MEMORANDUM OPINION

              Before Justices Rodriguez, Benavides, and Perkes
                      Memorandum Opinion Per Curiam1

       Relator, Cypress Texas Lloyds, filed a petition for writ of mandamus in the above

cause on April 3, 2012, seeking relief from an order denying a motion to compel

appraisal. The Court requested and received a response to the petition for writ of

mandamus from the real parties in interest, Ricardo Prieto and Lynn Prieto. Currently

pending before the Court is relator’s unopposed motion to abate this proceeding on

grounds that the parties have reached a preliminary settlement in the underlying case.


       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
Relator requests that we abate this proceeding for sixty days to allow adequate time for

the settlement to be finalized.

       The Court, having examined and fully considered the motion to abate, is of the

opinion that the matter should instead be dismissed without prejudice to relator’s right to

refile the petition for writ of mandamus if necessary. If the settlement is not concluded

and relator seeks to refile the petition for writ of mandamus, the Court will allow the

matter to be resubmitted to the Court on the pleadings already filed in this cause and

will not assess filing fees for those pleadings. Accordingly, relator’s motion to abate is

DENIED and the petition for writ of mandamus is DISMISSED without prejudice. See

TEX. R. APP. P. 52.8(a). Pending motions, if any, are dismissed as moot.



                                                                      PER CURIAM

Delivered and filed the
7th day of August, 2012.




                                                2